Citation Nr: 0925696	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  In June 2007, the Veteran testified before the Board 
at a hearing held at the RO.  In November 2007, the Board 
remanded the claims for further development.

In June 2007, the Veteran presented testimony which raised a 
claim for service connection for gum infections or a gum 
disability.  In November 2007, the Board referred that claim 
to the RO for appropriate action.  However, as that claim has 
not been developed for appellate review, the Board again 
refers it to the RO for appropriate action.

The issue of entitlement to service connection for headaches 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's lumbar spine disability was incurred in or 
aggravated by his active service or that any arthritis 
manifested to a compensable degree within one year following 
his separation from service.



CONCLUSION OF LAW

Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In August 2004 and December 2007, prior to and after the 
initial adjudication of the claim, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claim.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in December 2007 should his service connection claim 
be granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Pursuant to the Board's November 2007 remand, the 
Veteran was asked to provide medical authorizations for the 
RO to obtain any private treatment records identified by the 
Veteran.  However, none were provided by the Veteran.  The RO 
did obtain additional service treatment records in compliance 
with the November 2007 remand directive.  In addition, a VA 
medical examination pertinent to the claim was obtained in 
December 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for arthritis if manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a lumbar spine 
disability.

The Veteran's service treatment records include hospital 
records dated in September 1966 that show while on patrol, 
the Veteran was hit by mine fragments and was diagnosed with 
commotion retinea, OD (right eye).  Additional hospital 
records dated that month reflect treatment for a right eye 
disability; multiple injuries to the Veteran's face and body; 
headaches, dizziness, and nausea.  However, those records are 
void of findings, complaints, symptoms, diagnosis, or 
treatment for any back disability.  In addition, in a 
September 1967 report of medical history, the Veteran denied 
having any recurrent back pain and described his present 
health as "good."  The September 1965 and September 1967 
entrance and separation examinations reflect normal clinical 
evaluations of the Veteran's spine.

The Veteran underwent a VA neurological examination in 
December 1967 at which time he complained of back pain and 
stomach cramps.  However, no lumbar spine disability or any 
residuals of lumbar spine injury was diagnosed.

Post-service medical records include a March 1998 record 
which indicates that a dock collapsed causing the Veteran to 
fall into the water onto his back for which he received 
initial treatment in December 1997.  A private medical report 
dated in September 2000 indicates that the Veteran fell from 
a collapsed dock at a marina in November 1997.  As a result, 
the Veteran had intermittent low back and sciatic pain.  The 
physician diagnosed him with degenerative arthritis and 
opined that the Veteran's back disability was a result of the 
accident.  The physician further opined that prior to the 
accident, there was no history of lumbar or sciatic pain.  An 
August 2002 x-ray revealed mild degenerative changes of the 
lumbar spine.  An October 2001 neurology report notes that 
the Veteran was in a mine explosion [during service] without 
significant residual problems.

VA medical records include a January 2005 report which 
reflects that the Veteran was involved in two motorcycle 
accidents, but is void of any diagnosed lumbar spine 
disability.  In April 2005, an  x-ray examination of the 
chest revealed degenerative arthritis of the thoracic spine.

In a March 2005, the Veteran indicated that he was 
hospitalized for ten days during service after a mine 
exploded and caused him to sustain a lumbar spine injury.  In 
June 2007, the Veteran testified that he suffered an injury 
to his back during an accident at a boating dock.  He 
contended, however, that he injured his back in service and 
had been receiving treatment for residuals of that injury 
prior to the boating accident.  He also stated that he first 
sought treatment within two years after his release from 
active duty, but that the treating physician was no longer in 
practice.

The Veteran's post-service medical records are negative for 
any evidence of a lumbar spine disability or arthritis within 
one year of separation from active duty.  In fact, the post-
service medical records are negative for a lumbar spine 
disability until many years after separation.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  While the competent medical evidence shows 
that the Veteran now suffers from a lumbar spine disability, 
the preponderance of the evidence does not show that the 
current lumbar spine disability was incurred in or aggravated 
during service, or that or that any arthritis manifested to a 
compensable degree within one year following his service.  
Furthermore, the record includes a competent VA medical 
opinion in December 2008 that it is less likely as not that 
the Veteran's lumbar spine disability is related to his 
service.  In addition, in a September 2000 report the 
Veteran's private physician opined that the Veteran had no 
history of lumbar or sciatic pain prior to the November 1997 
back injury.  There are no contrary opinions.  In the absence 
of competent medical evidence linking any current lumbar 
spine disability to service, service connection must be 
denied.

The Board has considered the Veteran's assertions that he has 
a lumbar spine disability that is related to his period of 
active service.  Lay evidence is one type of evidence that 
the Board must consider when a veteran's claim seeks 
disability benefits.  38 C.F.R. § 3.307(b) (2008).  The 
Veteran is competent to testify as to the presence of back 
pain and his testimony in that regard is considered credible.  
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  However, to the extent that the Veteran 
relates his currently diagnosed lumbar spine disability and 
related symptoms to service, his assertions are not 
probative.  As a lay person, the Veteran is not competent to 
opine as to medical etiology or to render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his 
assertions as to medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, 
lack sufficient probative value to establish a nexus between 
his current symptoms and his time in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue to be addressed by the Board).  The competent 
medical evidence does not relate any lumbar spine disability 
to the Veteran's service.
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any lumbar spine disability was incurred in or 
aggravated by service, or that any arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from service.  Therefore, service connection for a 
lumbar spine disability is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

Pursuant to the Board's November 2007 remand, the Veteran was 
afforded a VA neurological examination in December 2008 at 
which time the examiner could not resolve the issue of 
whether the Veteran's headaches were incurred in or 
aggravated by service without resorting to mere speculation.  
The rationale provided in part was that the Veteran had not 
been treated for headaches until 2001 and that the chronicity 
of the Veteran's headaches could not be established as the 
medical evidence was intermittent.  However, post-service 
medical records reflect complaints of and treatment for 
headaches as early as August 1994, followed by additional 
treatment and complaints in September 2000.  Therefore, the 
examiner's statement that there was no treatment for 
headaches until 2001 is inaccurate.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, while the Veteran has indicated that he suffered 
from headaches prior to his service, it remains unclear 
whether the Veteran's headaches were incurred in or 
aggravated by his service.  Accordingly, a remand for an 
additional examination, etiological opinion, and rationale, 
is necessary.  In this regard, the examiner should 
specifically reconcile the opinion with the other opinions of 
record, including the December 2008 VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA neurological examination 
to determine the current nature and 
etiology of any current headaches.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the December 
2008 VA opinion.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
information:

    (a)  Diagnose any current headache 
disability.

(b)  Is there clear and unmistakable 
evidence that any headache disability 
pre-existed the Veteran's service?

(c)  If so, is it as likely as not (50 
percent or more probability) that the 
preexisting headache disability 
underwent a permanent increase in 
severity during or as a result of his 
service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  Is it as likely at not (50 percent 
or more probability) that any headache 
disability was incurred in or 
aggravated by the Veteran's service, 
including a mine explosion and 
treatment for the same in September 
1966?  The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


